Order entered November 9, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-01340-CV
                                     No. 05-15-01341-CV
                                     No. 05-15-01342-CV
                                     No. 05-15-01343-CV
                                     No. 05-15-01344-CV

                         IN RE ELVIN OMAR VASQUEZ, Relator

                Original Proceeding from the 204th Judicial District Court
                                  Dallas County, Texas
Trial Court Cause No. F-1035051-Q, F-1035052-Q, F-1035053-Q, F-1035054-Q, F-1035055-Q

                                           ORDER
                   Before Justice Francis, Justice Myers and Justice Schenck

       Based on the Court’s opinion of this date, we DENY the petition for writ of mandamus.

We ORDER relator to bear the costs of this original proceeding.


                                                   /s/    DAVID J. SCHENCK
                                                          JUSTICE